DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action has been issued in response to Applicant’s Communication of amended application S/N 15/687,871 filed on September 15, 2021.  Claims 1 to 4, 6 to 11, 13 to 18, and 20 are currently pending with the application.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “based on the the ranked one or more candidate answers” in line 17, which contains a typographical error and should recite “based on the ranked one or more candidate answers”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 to 3, 6 to 10, 13 to 17, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Claims 1, 8 and 15 recites receiving a compound question comprising one or more sub questions, generating a syntax parse of the compound question by generating a hierarchical representation of logical relationships within natural language content and modeling the semantic relations of the natural language content in the form of leaf nodes, logical nodes, intermediate nodes, and root nodes, identifying the two or more sub questions based on treating one or more conjunctive locations within the syntax parse of the compound question as boundaries between the two or more sub questions, determining whether the two or more sub questions are semantically entangled based on the two or more sub questions reciting a same term, based on determining that the two or more sub questions are semantically entangled, identifying one or more candidate answers that satisfy all of the two or more sub questions; ranking the one or more candidate answers; answering the compound question based on the one or more candidate answers; and answering the compound question based on the adjusted syntax parse.  
These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes, like observations, evaluations, judgements and opinions, as a human answering a question but for the recitation of generic computer components. That is, other than reciting “a computer-implemented method”, nothing in the claim element precludes the step from practically being performed in a human mind, as a human answering a question. For example, but for the “a computer-implemented method for” language, “receiving”, in the context of this claim encompasses the user mentally or manually with the aid of pen and paper, hearing or reading a compound question comprising one or more sub questions, as when one person asks another person a question, which could be “where can I buy red and green apples”. Similarly, the limitation of  “generating” a syntax parse of the compound question by generating a hierarchical representation of logical relationships within natural language content and modeling the semantic relations of the natural language content in the form of leaf nodes, logical nodes, intermediate nodes, and root nodes, as drafted, is a process that, under its broadest reasonable interpretation, covers methods of a human parsing or analyzing the compound question logically, but for the recitation of generic computer components. For example, but for the “a computer-implemented method for” language, “generating” in the context of this claim encompasses the user analyzing the compound question logically and generating a syntax parse of the compound question, with the aid of pen and paper, by drawing a tree or hierarchy of the question including nodes. Similarly, the limitation of  “identifying” the two or more sub questions based on treating one or more conjunctive locations within the syntax parse of the compound question as boundaries between the two or more sub questions, is a process that, under its broadest reasonable interpretation, covers methods of a human mentally analyzing the compound question, but for the recitation of generic computer components. For example, but for the “a computer-implemented method for” language, “identifying” in the context of this claim encompasses the user analyzing the previously drawn tree and determining or identifying the sub questions as divided by the conjunctions, which based on the previous example, the sub-questions would be “where can I buy red apples” and “where can I buy green apples”. 
Similarly, the limitation of  “determining” that the sub-questions are semantically entangled based on the sub-questions reciting a same term, is a process that, under its broadest reasonable interpretation, covers methods of a human mentally analyzing the compound question, but for the recitation of generic computer components. For example, but for the “a computer-implemented method for” language, “determining” in the context of this claim encompasses the user analyzing the compound question and determining or identifying, with the aid of pen and paper, if the sub-questions generated in the previous step by performing the logical parse, contain questions that include overlapping terms, which continuing with the previous example, the overlapping term would be “apples”.  Similarly, the limitation of  “identifying” candidate answers that satisfy all the sub-questions when they contain overlapping terms, is a process that, under its broadest reasonable interpretation, covers methods of a human mentally analyzing the compound question, but for the recitation of generic computer components. For example, but for the “a computer-implemented method for” language, “identifying” in the context of this claim encompasses the user analyzing the sub-questions and determining or identifying, with the aid of pen and paper, answers for the sub-questions, which based on the previous example, candidate answers could be grocery stores where the person knows that sell red apples and green apples.  
Similarly, the limitation of  “ranking” candidate answers, is a process that, under its broadest reasonable interpretation, covers methods of a human mentally analyzing the compound question, but for the recitation of generic computer components. For example, but for the “a computer-implemented method for” language, “ranking” in the context of this claim encompasses the user analyzing the candidate answers and determining, with the aid of pen and paper, which answers are more appropriate or relevant to the sub-questions, which following the previous example, could be assigning an order to the candidate answers.  And further, the limitation of “answering” the compound question, as drafted, is a process that, under its broadest reasonable interpretation, covers methods of a human answering a question but for the recitation of generic computer components.  For example, but for the “a computer-implemented method for” language, “answering” in the context of this claim encompasses the user answering the compound question based on the candidate answers that were identified in the previous step, therefore, based on the analysis of the question performed mentally by a person, with the aid of pen and paper, and answering the compound question based on an adjustment performed to the analyzed question.  If a claim limitation, under its broadest reasonable interpretation, covers mental processes but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claims only recite the additional elements – “a computer”, “displaying the one or more candidate answers”, “receiving user input to adjust the syntax parse”, “computer-readable storage media”, “one or more computer processors”, “using a logical reasoning system”. The computer, processors, computer-readable storage media, and using a logical reasoning system, in these steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  The “displaying the one or more candidate answers” represent insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim, a mere generic transmission and presentation of collected and analyzed data (See MPEP 2106.05(g)).  The “receiving user input to adjust the syntax parse”, amount to data-gathering steps which is considered to be insignificant extra-solution activity, (See MPEP 2106.05(g)).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because mere instructions to apply an exception using a generic computer component do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The insignificant extra-solution activities identified above, which include the data gathering, transmitting and presenting steps, are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(II)(i) Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); (v) Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93).  The claim is not patent eligible.
Claim 2 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 2 recites the same abstract idea.  The claim recites the additional limitations of “based on determining that the two or more sub questions are not semantically entangled, identifying one or more candidate answers that satisfy any of the two or more sub questions”, which further elaborates on the abstract idea, and therefore, does not amount to significantly more than the abstract idea.
Claim 3 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 3 recites the same abstract idea.  The claim recites the additional limitations of “identifying at least one of a negated span of text, a hypothetical span of text, and a relevance qualified span of text within the compound question; and wherein the answering the compound question is further based on the at least one of a negated span of text, a hypothetical span of text, and a relevance qualified span of text”, which further elaborates on the abstract idea, and therefore, does not amount to significantly more than the abstract idea.
Claim 6 is dependent on claim 3 and includes all the limitations of claim 1.  Therefore, claim 6 recites the same abstract idea.  The claim recites the additional limitations of “determining whether the negated span of text contains a linking verb; and based on determining that the negated span of text contains a linking verb, excluding one or more candidate answers meeting a criteria within the negated span of text”, which further elaborates on the abstract idea, and therefore, does not amount to significantly more than the abstract idea.
Claim 7 is dependent on claim 6 and includes all the limitations of claim 1.  Therefore, claim 7 recites the same abstract idea.  The claim recites the additional limitations of “based on determining that the negated span of text does not contain a linking verb, excluding one or more candidate answers detailed by the negated span of text”, which further elaborates on the abstract idea, and therefore, does not amount to significantly more than the abstract idea.
Additionally, the claims do not include a requirement of anything other than conventional, generic computer technology for executing the abstract idea, and therefore, do not amount to significantly more than the abstract idea.
Same rationale applies to dependent claims 9, 10, 13, 14, 16, 17, and 20, since they recite similar limitations.
Claims 1 to 3, 6 to 10, 13 to 17, and 20, are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 9, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ramish (U.S. Publication No. 2015/0331850), in view of Chen et al. (U.S. Publication No. 2013/0318101) hereinafter Chen, in view of Masuichi et al. (U.S. Publication No. 2006/0204945) hereinafter Masuichi, and further in view of Dijamco et al. (U.S. Patent No. 11,301,502) hereinafter Dijamco.
	As to claim 1:
	Ramish discloses:
A computer-implemented method for answering compound questions, the method comprising:
a computer receiving a compound question comprising two or more sub questions [Paragraph 0013 teaches receiving a question from a computer device, and converting the question into intermediate logical subqueries; Paragraph 0097 teaches receiving a question and converting the question into subqueries; Paragraph 0100 teaches the question “what diseases cause headaches and dizziness”, would be further decomposed into “X be disease”, “X cause headaches”, and “X cause dizziness”, therefore, a compound question containing two or more sub-questions]; 
the computer generating a syntax parse of the compound question [Paragraph 0010 teaches parsing the text into a parse tree; Paragraph 0018 teaches converting the question into one or more logical subqueries that abstract over syntactic form, therefore, syntactic parse of the compound question; Paragraph 0045 teaches parsing the text to form a dependency parse tree; Paragraph 0046 teaches converting the parse tree into a representation of statements that abstract over the syntactic form in which they appear, as intermediate logical statements] using a logical reasoning system that generates a hierarchical representation of logical relationships within natural language content and models the semantic relations of the natural language content in the form of leaf nodes, logical nodes, intermediate nodes, and root nodes [Paragraph 0046 teaches decomposing the dependency parse into intermediate logical statements, represented as trees, and containing logical subjects, logical objects, etc., therefore, a hierarchical representation of logical relationships; Paragraph 0007 teaches each intermediate logical statement can correspond to a tree having root nodes, one or more other nodes (intermediate nodes, leaf nodes), one or more edges, where the nodes can represent logical subjects, logical objects, prepositional objects, and the edges can identify relationships among the root node and the additional nodes]; 
determining whether the two or more sub questions are semantically entangled based on the two or more sub questions reciting a same term [Paragraph 0089 teaches obtaining the intermediate logical statements, and generating corresponding statement patterns, and obtain semantic links between the patterns, where two patterns may have a semantic link if their named entities have the same IDs, i.e. refer to the same entity, and share a common noun variables, therefore, if they share a same term]; and 
the computer answering the compound question [Paragraph 0102 teaches determining matching records for the subqueries and joining the results of subqueries as necessary, by performing a join operation to identify combinations of query variable bindings that jointly satisfy the subqueries, and sending the resulting answers, where, as explained above, the subqueries are obtained through the logical parse].
Ramish does not appear to expressly disclose the computer identifying the two or more sub questions based on treating one or more conjunctive locations within the syntax parse of the compound question as boundaries between the two or more sub questions; based on determining that the two or more sub questions are semantically entangled, the computer identifying one or more candidate answers that satisfy all of the two or more sub questions; the computer ranking and displaying the one or more candidate answers; answering the compound question based on the ranked one or more candidate answers, the computer receiving user input to adjust the syntax parse; and the computer answering the compound question based on the adjusted syntax parse.
Chen discloses:
the computer identifying the two or more sub questions based on treating one or 
more conjunctive locations within the syntax parse of the compound question as 
boundaries between the two or more sub questions [Paragraph 0110 teaches identifying the coordinating conjunctions contained in the parsed query, and segmenting the query based on the coordinating conjunctions; Paragraph 0111 teaches identifying the coordinating conjunctions and segmenting the query, for example, segmenting the stated “supplying mp3/mp4 car transmitters” into “supplying mp3 car transmitters” and “supplying mp4 car transmitters”, therefore, segmenting the query or question into sub queries or sub questions based on the conjunctions identified in the parse].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Ramish, by identifying the two or more sub questions based on treating one or 
more conjunctive locations within the syntax parse of the compound question as boundaries between the two or more sub questions, as taught by Chen [Paragraphs 0110, 0111], because both applications are directed to improvements in generating answers to user questions; by identifying the sub questions based on the conjunctions, the generation of answers and search results is improved by increasing the accuracy of results (See Chen Para [0087]).
Neither Ramish nor Chen appear to expressly disclose based on determining that the two or more sub questions are semantically entangled, the computer identifying one or more candidate answers that satisfy all of the two or more sub questions; the computer ranking and displaying the one or more candidate answers; answering the compound question based on the ranked one or more candidate answers, the computer receiving user input to adjust the syntax parse; and the computer answering the compound question based on the adjusted syntax parse.
Masuichi discloses:
based on determining that the two or more sub questions are semantically entangled, the computer identifying one or more candidate answers that satisfy all of the two or more sub questions [Paragraph 0049 teaches determining semantic structure and semantic relation between words and phrases; Paragraphs 0072-0075 teach sub-question 1) “What is the roller coaster located in YOMIURI Land?”, and sub-question 2) “What is the wooden roller coaster?”, where the sub-questions are semantically related, because they both recite a same term, which is the subject “roller coaster”; Paragraph 0101 teaches acquiring answer candidates corresponding to each sub-question; Paragraph 0102 teaches acquiring a group of answers to each sub-question; Paragraph 0106 teaches selecting answers that appear in common in the answer candidates acquired for the sub-questions, therefore, answers that satisfy all of the sub-questions]; 
the computer ranking and displaying the one or more candidate answers [Paragraph 0102 teaches acquiring certainty values corresponding to the answer candidates, therefore, ranking of the candidate answers; Paragraph 0146 teaches output answer is selected on the basis of the certainty values of the answer candidates;]; and 
answering the compound question based on the ranked one or more candidate answers [Paragraph 0106 teaches selecting an answer having the highest certainty value from the answers appearing in common in the candidate answers of all the sub-questions; Paragraph 0129 teaches an answer, which appears in common in the answers to the sub-questions and has the largest sum of certainty values, is selected as the answer to the input question; Paragraph 0146 teaches output answer is selected on the basis of the certainty values of the answer candidates; Paragraph 0147 teaches the answer is output to the client].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Ramish, by incorporating based on determining that the two or more sub questions are semantically entangled, the computer identifying one or more candidate answers that satisfy all of the two or more sub questions; the computer ranking and displaying the one or more candidate answers; and answering the compound question based on the ranked one or more candidate answers, as taught by Masuichi [Paragraphs 0049, 0068, 0072-0075, 0129, 0147], because both applications are directed to improvements in generating answers to user questions; performing a semantic analysis on the input questions makes possible to provide an optimum answer to the user, thereby improving the user experience (See Masuichi Paras [0212]).
Neither Ramish, nor Chen, nor Masuichi appear to expressly disclose the computer receiving user input to adjust the syntax parse; and the computer answering the compound question based on the adjusted syntax parse.
Dijamco discloses:
the computer receiving user input to adjust the syntax parse [Column 4, lines 56 to 63 teach the lexer and parser process natural language queries into tokens and further into syntax trees, which are also referred to as parsing trees, and can also transform, e.g., change the structure of, a parsing tree of a natural language query into another parsing tree with a different structure in accordance with a user modification to the natural language query, therefore, receiving user input to adjust the syntax parse tree; Column 9, lines 49 to 51 teach responsive to a user interaction with an information item, the system modifies the parsing in accordance with the user interaction to generate one or more structured operations]; and 
the computer answering the compound question based on the adjusted syntax parse [Column 10, lines 56 to 62 teach after producing the structured operations, the system performs the one or more structured operations, e.g., SQL queries, and once search results matching the structured operations, e.g., matching query results, are determined, the system provides one or more of the search results to the user, therefore, answering the questions based on the adjusted syntax parse].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Ramish, by receiving user input to adjust the syntax parse; and the computer answering the compound question based on the adjusted syntax parse, as taught by Dijamco [Columns 4, 9, and 10], because both applications are directed to improvements in generating answers to user questions; modifying the syntax parse based on user input improves parsing for natural language queries, and eliminate the need of generating results based on multiple possible parsing outputs, thereby improving the use of system resources (See Dijamco [Col 3, lines 5-13]).

As to claim 2:
Ramish as modified by Masuichi discloses:
based on determining that the two or more sub questions are not semantically entangled, the computer identifying one or more candidate answers that satisfy any of the two or more sub questions [Paragraph 0101 teaches acquiring answer candidates corresponding to the sub-questions; Paragraph 0102 teaches acquiring a group of answers to each sub-question; Paragraph 0146 teaches output answer is selected on the basis of the certainty values of the answer candidates, therefore, satisfying any of the sub-questions].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Ramish, by incorporating based on determining that the two or more sub questions are not semantically entangled, the computer identifying one or more candidate answers that satisfy any of the two or more sub questions, as taught by Masuichi [Paragraphs 0102, 0102, 0146], because both applications are directed to improvements in generating answers to user questions; performing a semantic analysis on the input questions makes possible to provide an optimum answer to the user, thereby improving the user experience (See Masuichi Paras [0212]).

As to claim 8:
	Ramish discloses:
	A computer program product for answering compound questions, the computer program product comprising: one or more computer-readable storage media and program instructions stored on the one or more computer-readable storage media, the program instructions comprising:
program instructions to receive a compound question comprising two or more sub questions [Paragraph 0013 teaches receiving a question from a computer device, and converting the question into intermediate logical subqueries; Paragraph 0097 teaches receiving a question and converting the question into subqueries; Paragraph 0100 teaches the question “what diseases cause headaches and dizziness”, would be further decomposed into “X be disease”, “X cause headaches”, and “X cause dizziness”, therefore, a compound question containing two or more sub-questions]; 
program instructions to generate a syntax parse of the compound question [Paragraph 0010 teaches parsing the text into a parse tree; Paragraph 0018 teaches converting the question into one or more logical subqueries that abstract over syntactic form, therefore, syntactic parse of the compound question; Paragraph 0045 teaches parsing the text to form a dependency parse tree; Paragraph 0046 teaches converting the parse tree into a representation of statements that abstract over the syntactic form in which they appear, as intermediate logical statements] using a logical reasoning system that generates a hierarchical representation of logical relationships within natural language content and models the semantic relations of the natural language content in the form of leaf nodes, logical nodes, intermediate nodes, and root nodes [Paragraph 0046 teaches decomposing the dependency parse into intermediate logical statements, represented as trees, and containing logical subjects, logical objects, etc., therefore, a hierarchical representation of logical relationships; Paragraph 0007 teaches each intermediate logical statement can correspond to a tree having root nodes, one or more other nodes (intermediate nodes, leaf nodes), one or more edges, where the nodes can represent logical subjects, logical objects, prepositional objects, and the edges can identify relationships among the root node and the additional nodes]; 
determining whether the two or more sub questions are semantically entangled based on the two or more sub questions reciting a same term [Paragraph 0089 teaches obtaining the intermediate logical statements, and generating corresponding statement patterns, and obtain semantic links between the patterns, where two patterns may have a semantic link if their named entities have the same IDs, i.e. refer to the same entity, and share a common noun variables, therefore, if they share a same term]; and 
program instructions to answer the compound question [Paragraph 0102 teaches determining matching records for the subqueries and joining the results of subqueries as necessary, by performing a join operation to identify combinations of query variable bindings that jointly satisfy the subqueries, and sending the resulting answers, where, as explained above, the subqueries are obtained through the logical parse].
Ramish does not appear to expressly disclose identifying the two or more sub questions based on treating one or more conjunctive locations within the syntax parse of the compound question as boundaries between the two or more sub questions; based on determining that the two or more sub questions are semantically entangled, identifying one or more candidate answers that satisfy all of the two or more sub questions; ranking and displaying the one or more candidate answers; answering the compound question based on the ranked one or more candidate answers, receiving user input to adjust the syntax parse; and answering the compound question based on the adjusted syntax parse.
Chen discloses:
program instructions to identify the two or more sub questions based on treating one or more conjunctive locations within the syntax parse of the compound question as 
boundaries between the two or more sub questions [Paragraph 0110 teaches identifying the coordinating conjunctions contained in the parsed query, and segmenting the query based on the coordinating conjunctions; Paragraph 0111 teaches identifying the coordinating conjunctions and segmenting the query, for example, segmenting the stated “supplying mp3/mp4 car transmitters” into “supplying mp3 car transmitters” and “supplying mp4 car transmitters”, therefore, segmenting the query or question into sub queries or sub questions based on the conjunctions identified in the parse].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Ramish, by identifying the two or more sub questions based on treating one or 
more conjunctive locations within the syntax parse of the compound question as boundaries between the two or more sub questions, as taught by Chen [Paragraphs 0110, 0111], because both applications are directed to improvements in generating answers to user questions; by identifying the sub questions based on the conjunctions, the generation of answers and search results is improved by increasing the accuracy of results (See Chen Para [0087]).
Neither Ramish nor Chen appear to expressly disclose based on determining that the two or more sub questions are semantically entangled, identifying one or more candidate answers that satisfy all of the two or more sub questions; ranking and displaying the one or more candidate answers; answering the compound question based on the ranked one or more candidate answers, receiving user input to adjust the syntax parse; and answering the compound question based on the adjusted syntax parse.
Masuichi discloses:
based on determining that the two or more sub questions are semantically entangled, program instructions to identify one or more candidate answers that satisfy all of the two or more sub questions [Paragraph 0049 teaches determining semantic structure and semantic relation between words and phrases; Paragraphs 0072-0075 teach sub-question 1) “What is the roller coaster located in YOMIURI Land?”, and sub-question 2) “What is the wooden roller coaster?”, where the sub-questions are semantically related, because they both recite a same term, which is the subject “roller coaster”; Paragraph 0101 teaches acquiring answer candidates corresponding to each sub-question; Paragraph 0102 teaches acquiring a group of answers to each sub-question; Paragraph 0106 teaches selecting answers that appear in common in the answer candidates acquired for the sub-questions, therefore, answers that satisfy all of the sub-questions]; 
program instructions to rank and display the one or more candidate answers [Paragraph 0102 teaches acquiring certainty values corresponding to the answer candidates, therefore, ranking of the candidate answers; Paragraph 0146 teaches output answer is selected on the basis of the certainty values of the answer candidates;]; and 
program instructions to answer the compound question based on the ranked one or more candidate answers [Paragraph 0106 teaches selecting an answer having the highest certainty value from the answers appearing in common in the candidate answers of all the sub-questions; Paragraph 0129 teaches an answer, which appears in common in the answers to the sub-questions and has the largest sum of certainty values, is selected as the answer to the input question; Paragraph 0146 teaches output answer is selected on the basis of the certainty values of the answer candidates; Paragraph 0147 teaches the answer is output to the client].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Ramish, by incorporating based on determining that the two or more sub questions are semantically entangled, identifying one or more candidate answers that satisfy all of the two or more sub questions; the computer ranking and displaying the one or more candidate answers; and answering the compound question based on the ranked one or more candidate answers, as taught by Masuichi [Paragraphs 0049, 0068, 0072-0075, 0129, 0147], because both applications are directed to improvements in generating answers to user questions; performing a semantic analysis on the input questions makes possible to provide an optimum answer to the user, thereby improving the user experience (See Masuichi Paras [0212]).
Neither Ramish, nor Chen, nor Masuichi appear to expressly disclose receiving user input to adjust the syntax parse; and answering the compound question based on the adjusted syntax parse.
Dijamco discloses:
program instructions to receive user input to adjust the syntax parse [Column 4, lines 56 to 63 teach the lexer and parser process natural language queries into tokens and further into syntax trees, which are also referred to as parsing trees, and can also transform, e.g., change the structure of, a parsing tree of a natural language query into another parsing tree with a different structure in accordance with a user modification to the natural language query, therefore, receiving user input to adjust the syntax parse tree; Column 9, lines 49 to 51 teach responsive to a user interaction with an information item, the system modifies the parsing in accordance with the user interaction to generate one or more structured operations]; and 
program instructions to answer the compound question based on the adjusted syntax parse [Column 10, lines 56 to 62 teach after producing the structured operations, the system performs the one or more structured operations, e.g., SQL queries, and once search results matching the structured operations, e.g., matching query results, are determined, the system provides one or more of the search results to the user, therefore, answering the questions based on the adjusted syntax parse].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Ramish, by receiving user input to adjust the syntax parse; and the computer answering the compound question based on the adjusted syntax parse, as taught by Dijamco [Columns 4, 9, and 10], because both applications are directed to improvements in generating answers to user questions; modifying the syntax parse based on user input improves parsing for natural language queries, and eliminate the need of generating results based on multiple possible parsing outputs, thereby improving the use of system resources (See Dijamco [Col 3, lines 5-13]).

As to claim 9:
Ramish as modified by Masuichi discloses:
based on determining that the two or more sub questions are not semantically entangled, program instructions to identify one or more candidate answers that satisfy any of the two or more sub questions [Paragraph 0101 teaches acquiring answer candidates corresponding to the sub-questions; Paragraph 0102 teaches acquiring a group of answers to each sub-question; Paragraph 0146 teaches output answer is selected on the basis of the certainty values of the answer candidates, therefore, satisfying any of the sub-questions].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Ramish, by incorporating based on determining that the two or more sub questions are not semantically entangled, the computer identifying one or more candidate answers that satisfy any of the two or more sub questions, as taught by Masuichi [Paragraphs 0102, 0102, 0146], because both applications are directed to improvements in generating answers to user questions; performing a semantic analysis on the input questions makes possible to provide an optimum answer to the user, thereby improving the user experience (See Masuichi Paras [0212]).

As to claim 15:
	Ramish discloses:
	A computer system for answering compound questions, the computer system comprising: one or more computer processors, one or more computer-readable storage media, and program instructions stored on one or more of the computer-readable storage media for execution by at least one of the one or more processors, the program instructions comprising:
program instructions to receive a compound question comprising two or more sub questions [Paragraph 0013 teaches receiving a question from a computer device, and converting the question into intermediate logical subqueries; Paragraph 0097 teaches receiving a question and converting the question into subqueries; Paragraph 0100 teaches the question “what diseases cause headaches and dizziness”, would be further decomposed into “X be disease”, “X cause headaches”, and “X cause dizziness”, therefore, a compound question containing two or more sub-questions]; 
program instructions to generate a syntax parse of the compound question [Paragraph 0010 teaches parsing the text into a parse tree; Paragraph 0018 teaches converting the question into one or more logical subqueries that abstract over syntactic form, therefore, syntactic parse of the compound question; Paragraph 0045 teaches parsing the text to form a dependency parse tree; Paragraph 0046 teaches converting the parse tree into a representation of statements that abstract over the syntactic form in which they appear, as intermediate logical statements] using a logical reasoning system that generates a hierarchical representation of logical relationships within natural language content and models the semantic relations of the natural language content in the form of leaf nodes, logical nodes, intermediate nodes, and root nodes [Paragraph 0046 teaches decomposing the dependency parse into intermediate logical statements, represented as trees, and containing logical subjects, logical objects, etc., therefore, a hierarchical representation of logical relationships; Paragraph 0007 teaches each intermediate logical statement can correspond to a tree having root nodes, one or more other nodes (intermediate nodes, leaf nodes), one or more edges, where the nodes can represent logical subjects, logical objects, prepositional objects, and the edges can identify relationships among the root node and the additional nodes]; 
determining whether the two or more sub questions are semantically entangled based on the two or more sub questions reciting a same term [Paragraph 0089 teaches obtaining the intermediate logical statements, and generating corresponding statement patterns, and obtain semantic links between the patterns, where two patterns may have a semantic link if their named entities have the same IDs, i.e. refer to the same entity, and share a common noun variables, therefore, if they share a same term]; and 
program instructions to answer the compound question [Paragraph 0102 teaches determining matching records for the subqueries and joining the results of subqueries as necessary, by performing a join operation to identify combinations of query variable bindings that jointly satisfy the subqueries, and sending the resulting answers, where, as explained above, the subqueries are obtained through the logical parse].
Ramish does not appear to expressly disclose identifying the two or more sub questions based on treating one or more conjunctive locations within the syntax parse of the compound question as boundaries between the two or more sub questions; based on determining that the two or more sub questions are semantically entangled, identifying one or more candidate answers that satisfy all of the two or more sub questions; ranking and displaying the one or more candidate answers; answering the compound question based on the ranked one or more candidate answers, receiving user input to adjust the syntax parse; and answering the compound question based on the adjusted syntax parse.
Chen discloses:
program instructions to identify the two or more sub questions based on treating one or more conjunctive locations within the syntax parse of the compound question as 
boundaries between the two or more sub questions [Paragraph 0110 teaches identifying the coordinating conjunctions contained in the parsed query, and segmenting the query based on the coordinating conjunctions; Paragraph 0111 teaches identifying the coordinating conjunctions and segmenting the query, for example, segmenting the stated “supplying mp3/mp4 car transmitters” into “supplying mp3 car transmitters” and “supplying mp4 car transmitters”, therefore, segmenting the query or question into sub queries or sub questions based on the conjunctions identified in the parse].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Ramish, by identifying the two or more sub questions based on treating one or 
more conjunctive locations within the syntax parse of the compound question as boundaries between the two or more sub questions, as taught by Chen [Paragraphs 0110, 0111], because both applications are directed to improvements in generating answers to user questions; by identifying the sub questions based on the conjunctions, the generation of answers and search results is improved by increasing the accuracy of results (See Chen Para [0087]).
Neither Ramish nor Chen appear to expressly disclose based on determining that the two or more sub questions are semantically entangled, identifying one or more candidate answers that satisfy all of the two or more sub questions; ranking and displaying the one or more candidate answers; answering the compound question based on the ranked one or more candidate answers, receiving user input to adjust the syntax parse; and answering the compound question based on the adjusted syntax parse.
Masuichi discloses:
based on determining that the two or more sub questions are semantically entangled, program instructions to identify one or more candidate answers that satisfy all of the two or more sub questions [Paragraph 0049 teaches determining semantic structure and semantic relation between words and phrases; Paragraphs 0072-0075 teach sub-question 1) “What is the roller coaster located in YOMIURI Land?”, and sub-question 2) “What is the wooden roller coaster?”, where the sub-questions are semantically related, because they both recite a same term, which is the subject “roller coaster”; Paragraph 0101 teaches acquiring answer candidates corresponding to each sub-question; Paragraph 0102 teaches acquiring a group of answers to each sub-question; Paragraph 0106 teaches selecting answers that appear in common in the answer candidates acquired for the sub-questions, therefore, answers that satisfy all of the sub-questions]; 
program instructions to rank and display the one or more candidate answers [Paragraph 0102 teaches acquiring certainty values corresponding to the answer candidates, therefore, ranking of the candidate answers; Paragraph 0146 teaches output answer is selected on the basis of the certainty values of the answer candidates;]; and 
program instructions to answer the compound question based on the ranked one or more candidate answers [Paragraph 0106 teaches selecting an answer having the highest certainty value from the answers appearing in common in the candidate answers of all the sub-questions; Paragraph 0129 teaches an answer, which appears in common in the answers to the sub-questions and has the largest sum of certainty values, is selected as the answer to the input question; Paragraph 0146 teaches output answer is selected on the basis of the certainty values of the answer candidates; Paragraph 0147 teaches the answer is output to the client].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Ramish, by incorporating based on determining that the two or more sub questions are semantically entangled, identifying one or more candidate answers that satisfy all of the two or more sub questions; the computer ranking and displaying the one or more candidate answers; and answering the compound question based on the ranked one or more candidate answers, as taught by Masuichi [Paragraphs 0049, 0068, 0072-0075, 0129, 0147], because both applications are directed to improvements in generating answers to user questions; performing a semantic analysis on the input questions makes possible to provide an optimum answer to the user, thereby improving the user experience (See Masuichi Paras [0212]).
Neither Ramish, nor Chen, nor Masuichi appear to expressly disclose receiving user input to adjust the syntax parse; and answering the compound question based on the adjusted syntax parse.
Dijamco discloses:
program instructions to receive user input to adjust the syntax parse [Column 4, lines 56 to 63 teach the lexer and parser process natural language queries into tokens and further into syntax trees, which are also referred to as parsing trees, and can also transform, e.g., change the structure of, a parsing tree of a natural language query into another parsing tree with a different structure in accordance with a user modification to the natural language query, therefore, receiving user input to adjust the syntax parse tree; Column 9, lines 49 to 51 teach responsive to a user interaction with an information item, the system modifies the parsing in accordance with the user interaction to generate one or more structured operations]; and 
program instructions to answer the compound question based on the adjusted syntax parse [Column 10, lines 56 to 62 teach after producing the structured operations, the system performs the one or more structured operations, e.g., SQL queries, and once search results matching the structured operations, e.g., matching query results, are determined, the system provides one or more of the search results to the user, therefore, answering the questions based on the adjusted syntax parse].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Ramish, by receiving user input to adjust the syntax parse; and the computer answering the compound question based on the adjusted syntax parse, as taught by Dijamco [Columns 4, 9, and 10], because both applications are directed to improvements in generating answers to user questions; modifying the syntax parse based on user input improves parsing for natural language queries, and eliminate the need of generating results based on multiple possible parsing outputs, thereby improving the use of system resources (See Dijamco [Col 3, lines 5-13]).

As to claim 16:
Ramish as modified by Masuichi discloses:
based on determining that the two or more sub questions are not semantically entangled, program instructions to identify one or more candidate answers that satisfy any of the two or more sub questions [Paragraph 0101 teaches acquiring answer candidates corresponding to the sub-questions; Paragraph 0102 teaches acquiring a group of answers to each sub-question; Paragraph 0146 teaches output answer is selected on the basis of the certainty values of the answer candidates, therefore, satisfying any of the sub-questions].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Ramish, by incorporating based on determining that the two or more sub questions are not semantically entangled, the computer identifying one or more candidate answers that satisfy any of the two or more sub questions, as taught by Masuichi [Paragraphs 0102, 0102, 0146], because both applications are directed to improvements in generating answers to user questions; performing a semantic analysis on the input questions makes possible to provide an optimum answer to the user, thereby improving the user experience (See Masuichi Paras [0212]).

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ramish (U.S. Publication No. 2015/0331850), in view of Chen et al. (U.S. Publication No. 2013/0318101) hereinafter Chen, in view of Masuichi et al. (U.S. Publication No. 2006/0204945) hereinafter Masuichi, in view of Dijamco et al. (U.S. Patent No. 11,301,502) hereinafter Dijamco, and further in view of Hashimoto et al. (U.S. Publication No. 2015/0039296) hereinafter Hashimoto.
	As to claim 3:
	Ramish as modified by Chen and Masuichi discloses all the limitations as set forth in the rejections of claim 1 above, but does not appear to expressly disclose the computer identifying at least one of a negated span of text, a hypothetical span of text, and a relevance qualified span of text within the compound question; and wherein the answering the compound question is further based on the at least one of a negated span of text, a hypothetical span of text, and a relevance qualified span of text.
Hashimoto discloses:
the computer identifying at least one of a negated span of text, a hypothetical span of text, and a relevance qualified span of text within the compound question [Paragraph 0077 teaches identifying the polarity of the expression; Paragraph 0078 teaches identifying negation in the expression, i.e., “do not write with something”, therefore, a negated span of text; Paragraph 0081 teaches identifying negation, negative polarity, but type conjunctions in the text, to identify causality; Paragraph 0187 teaches outputting a hypothesis that can be inferred from an input; Paragraph 0229 teaches identifying causality and questions concerning virtual situations, like hypothesis]; and 
wherein the answering the compound question is further based on the at least one of a negated span of text, a hypothetical span of text, and a relevance qualified span of text [Paragraph 0189 teaches using causality DB to answer input questions; Paragraph 0225 teaches improving the accuracy in recognizing contradictions (negation), as well as synonyms and entailments; Paragraph 0228 teaches utilizing the causality database to provide answers to questions related to causality; Paragraph 0229 teaches generating answers to questions concerning virtual situations, i.e. compound question “if China were to ban export of tungsten, what is the cause?”, or compound question “if the price of cemented carbide tools should increase, stock price of which companies could dip?”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Ramish, by identifying at least one of a negated span of text, a hypothetical span of text, and a relevance qualified span of text within the compound question; and wherein the answering the compound question is further based on the at least one of a negated span of text, a hypothetical span of text, and a relevance qualified span of text, as taught by Hashimoto [Paragraphs 0077, 0078, 0081, 0187, 0229], because both applications are directed to improvements in generating answers to user questions; identifying negation and hypothetical expressions enables the system to find answers to a wide variety of questions, and becomes possible to present pieces of information even when they are a hypothesis, which would serve as a powerful tool in decision making in the field of business, politics, economy, and technology (See Hashimoto Paras [0199],[0229]).

As to claim 10:
	Ramish as modified by Masuichi discloses all the limitations as set forth in the rejections of claim 8 above, but does not appear to expressly disclose the computer identifying at least one of a negated span of text, a hypothetical span of text, and a relevance qualified span of text within the compound question; and wherein the answering the compound question is further based on the at least one of a negated span of text, a hypothetical span of text, and a relevance qualified span of text.
Hashimoto discloses:
program instructions to identify at least one of a negated span of text, a hypothetical span of text, and a relevance qualified span of text within the compound question [Paragraph 0077 teaches identifying the polarity of the expression; Paragraph 0078 teaches identifying negation in the expression, i.e., “do not write with something”, therefore, a negated span of text; Paragraph 0081 teaches identifying negation, negative polarity, but type conjunctions in the text, to identify causality; Paragraph 0187 teaches outputting a hypothesis that can be inferred from an input; Paragraph 0229 teaches identifying causality and questions concerning virtual situations, like hypothesis]; and 
wherein the answering the compound question is further based on the at least one of a negated span of text, a hypothetical span of text, and a relevance qualified span of text [Paragraph 0189 teaches using causality DB to answer input questions; Paragraph 0225 teaches improving the accuracy in recognizing contradictions (negation), as well as synonyms and entailments; Paragraph 0228 teaches utilizing the causality database to provide answers to questions related to causality; Paragraph 0229 teaches generating answers to questions concerning virtual situations, i.e. compound question “if China were to ban export of tungsten, what is the cause?”, or compound question “if the price of cemented carbide tools should increase, stock price of which companies could dip?”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Ramish, by identifying at least one of a negated span of text, a hypothetical span of text, and a relevance qualified span of text within the compound question; and wherein the answering the compound question is further based on the at least one of a negated span of text, a hypothetical span of text, and a relevance qualified span of text, as taught by Hashimoto [Paragraphs 0077, 0078, 0081, 0187, 0229], because both applications are directed to improvements in generating answers to user questions; identifying negation and hypothetical expressions enables the system to find answers to a wide variety of questions, and becomes possible to present pieces of information even when they are a hypothesis, which would serve as a powerful tool in decision making in the field of business, politics, economy, and technology (See Hashimoto Paras [0199],[0229]).

As to claim 17:
	Ramish as modified by Masuichi discloses all the limitations as set forth in the rejections of claim 15 above, but does not appear to expressly disclose the computer identifying at least one of a negated span of text, a hypothetical span of text, and a relevance qualified span of text within the compound question; and wherein the answering the compound question is further based on the at least one of a negated span of text, a hypothetical span of text, and a relevance qualified span of text.
Hashimoto discloses:
program instructions to identify at least one of a negated span of text, a hypothetical span of text, and a relevance qualified span of text within the compound question [Paragraph 0077 teaches identifying the polarity of the expression; Paragraph 0078 teaches identifying negation in the expression, i.e., “do not write with something”, therefore, a negated span of text; Paragraph 0081 teaches identifying negation, negative polarity, but type conjunctions in the text, to identify causality; Paragraph 0187 teaches outputting a hypothesis that can be inferred from an input; Paragraph 0229 teaches identifying causality and questions concerning virtual situations, like hypothesis]; and 
wherein the answering the compound question is further based on the at least one of a negated span of text, a hypothetical span of text, and a relevance qualified span of text [Paragraph 0189 teaches using causality DB to answer input questions; Paragraph 0225 teaches improving the accuracy in recognizing contradictions (negation), as well as synonyms and entailments; Paragraph 0228 teaches utilizing the causality database to provide answers to questions related to causality; Paragraph 0229 teaches generating answers to questions concerning virtual situations, i.e. compound question “if China were to ban export of tungsten, what is the cause?”, or compound question “if the price of cemented carbide tools should increase, stock price of which companies could dip?”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Ramish, by identifying at least one of a negated span of text, a hypothetical span of text, and a relevance qualified span of text within the compound question; and wherein the answering the compound question is further based on the at least one of a negated span of text, a hypothetical span of text, and a relevance qualified span of text, as taught by Hashimoto [Paragraphs 0077, 0078, 0081, 0187, 0229], because both applications are directed to improvements in generating answers to user questions; identifying negation and hypothetical expressions enables the system to find answers to a wide variety of questions, and becomes possible to present pieces of information even when they are a hypothesis, which would serve as a powerful tool in decision making in the field of business, politics, economy, and technology (See Hashimoto Paras [0199],[0229]).

Claims 6, 7, 13, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ramish (U.S. Publication No. 2015/0331850), in view of Chen et al. (U.S. Publication No. 2013/0318101) hereinafter Chen, in view of Masuichi et al. (U.S. Publication No. 2006/0204945) hereinafter Masuichi, in view of Dijamco et al. (U.S. Patent No. 11,301,502) hereinafter Dijamco, in view of Hashimoto et al. (U.S. Publication No. 2015/0039296) hereinafter Hashimoto, and further in view of Venkataraman et al. (U.S. Publication No. 2016/0179801) hereinafter Venkataraman.
As to claim 6:
	Ramish discloses all the limitations as set forth in the rejections of claim 3 above, but does not appear to expressly disclose determining whether the negated span of text contains a linking verb; and based on determining that the negated span of text contains a linking verb, the computer excluding one or more candidate answers meeting a criteria within the negated span of text.
Venkataraman discloses:
determining whether the negated span of text contains a linking verb [Venkataraman - Paragraph 0003 teaches syntactic database is used to identify verbs, measures, types, etc., therefore, including identification of verbs; Paragraph 0008 teaches identifying terms and contextual identifiers contained in the question, and before the negation term, contextual identifiers representing the verb]; and 
based on determining that the negated span of text contains a linking verb, the computer excluding one or more candidate answers meeting a criteria within the negated span of text [Venkataraman - Paragraph 0008 teaches after identifying the contextual identifier in the merged question, as Beethoven, applying the “not” to the contextual identifier].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Ramish, by determining whether the negated span of text contains a linking verb; and based on determining that the negated span of text contains a linking verb, the computer excluding one or more candidate answers meeting a criteria within the negated span of text, as taught by Venkataraman [Paragraphs 0003, 0008], because both applications are directed to improvements in generating answers to questions; by detecting negation and linking verbs in a question, rules to resolve ambiguity can be developed and applied, in order to resolve ambiguity and provide the user with more relevant results.

As to claim 7:
	Ramish as modified by Venkataraman discloses:
based on determining that the negated span of text does not contain a linking verb, the computer excluding one or more candidate answers detailed by the negated span of text [Venkataraman - Paragraph 0016 teaches receiving a second query as “not the musician”, and assigning the “not” to the later query term musician, to filter out the results by the term].

As to claim 13:
	Ramish discloses all the limitations as set forth in the rejections of claim 10 above, but does not appear to expressly disclose determining whether the negated span of text contains a linking verb; and based on determining that the negated span of text contains a linking verb, the computer excluding one or more candidate answers meeting a criteria within the negated span of text.
Venkataraman discloses:
determine whether the negated span of text contains a linking verb [Venkataraman - Paragraph 0003 teaches syntactic database is used to identify verbs, measures, types, etc., therefore, including identification of verbs; Paragraph 0008 teaches identifying terms and contextual identifiers contained in the question, and before the negation term, contextual identifiers representing the verb]; and 
based on determining that the negated span of text contains a linking verb, program instructions to exclude one or more candidate answers meeting a criteria within the negated span of text [Venkataraman - Paragraph 0008 teaches after identifying the contextual identifier in the merged question, as Beethoven, applying the “not” to the contextual identifier].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Ramish, by determining whether the negated span of text contains a linking verb; and based on determining that the negated span of text contains a linking verb, the computer excluding one or more candidate answers meeting a criteria within the negated span of text, as taught by Venkataraman [Paragraphs 0003, 0008], because both applications are directed to improvements in generating answers to questions; by detecting negation and linking verbs in a question, rules to resolve ambiguity can be developed and applied, in order to resolve ambiguity and provide the user with more relevant results.

As to claim 14:
	Ramish as modified by Venkataraman discloses:
based on determining that the negated span of text does not contain a linking verb, program instructions to exclude one or more candidate answers detailed by the negated span of text [Venkataraman - Paragraph 0016 teaches receiving a second query as “not the musician”, and assigning the “not” to the later query term musician, to filter out the results by the term].

As to claim 20:
	Ramish discloses all the limitations as set forth in the rejections of claim 17 above, but does not appear to expressly disclose determine whether the negated span of text contains a linking verb; and based on determining that the negated span of text contains a linking verb, exclude one or more candidate answers meeting a criteria within the negated span of text.
Venkataraman discloses:
determine whether the negated span of text contains a linking verb [Venkataraman - Paragraph 0003 teaches syntactic database is used to identify verbs, measures, types, etc., therefore, including identification of verbs; Paragraph 0008 teaches identifying terms and contextual identifiers contained in the question, and before the negation term, contextual identifiers representing the verb]; and 
based on determining that the negated span of text contains a linking verb, program instructions to exclude one or more candidate answers meeting a criteria within the negated span of text [Venkataraman - Paragraph 0008 teaches after identifying the contextual identifier in the merged question, as Beethoven, applying the “not” to the contextual identifier].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Ramish, by determining whether the negated span of text contains a linking verb; and based on determining that the negated span of text contains a linking verb, the computer excluding one or more candidate answers meeting a criteria within the negated span of text, as taught by Venkataraman [Paragraphs 0003, 0008], because both applications are directed to improvements in generating answers to questions; by detecting negation and linking verbs in a question, rules to resolve ambiguity can be developed and applied, in order to resolve ambiguity and provide the user with more relevant results.

Response to Arguments
The following is in response to Applicant’s arguments filed on February 9, 2022. Applicant's arguments have been fully and carefully considered.  

Claim Rejections - 35 USC § 101
Applicant's arguments have been fully and carefully considered, but they are not persuasive.  

Regarding claim 1, Applicant argues that “the operations of the amended claims are such that they cannot be performed entirely within the human mind”, more specifically, that “the human mind cannot display the one or more candidate answers as the human mind lacks a display”, and further, that “that the human mind cannot receive a user input to adjust a syntax parse”.
In response to the preceding argument, Examiner respectfully disagrees, and respectfully points out that, as explained in the rejections above, the “displaying” and the “receiving a user input” limitations are additional limitations which has been determined to be insignificant extra-solution activity, and therefore, do not amount to significantly more than the abstract idea.   
The “displaying the one or more candidate answers” represent insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim, a mere generic transmission and presentation of collected and analyzed data (See MPEP 2106.05(g)).  The “receiving user input to adjust the syntax parse”, amount to data-gathering steps which is considered to be insignificant extra-solution activity, (See MPEP 2106.05(g)). These insignificant extra-solution activities, which include the data gathering, transmitting and presenting steps, are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(II)(i) Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); (v) Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93).  The claim is not patent eligible.

Regarding claim 1, Applicant argues that “the invention provides an improvement to the technical field of natural language processing and Q&A systems, by increasing an accuracy and efficiency of the answers returned by the natural language Q&A by considering a context of the other identified sub questions”.
In response to the preceding argument, Examiner respectfully disagrees and respectfully submits that it is still not clear, from the Applicant’s argument, what is the specific improvement in the functioning of a computer, or the improvement to another technology or technical field, that is achieved with the claimed invention.  Furthermore, it is also not apparent from the Applicant’s argument, how such improvement correlate with the claim language as presently presented. Based on the preceding argument, it appears that the improvement is related to “increasing an accuracy and efficiency of the answers returned by the natural language Q&A by considering a context of the other identified sub questions”, which as best is an improvement to Q&A processes, however, is not an improvement in the computer or technology.  An improvement in the judicial exception itself is not an improvement in technology.  Furthermore, the claimed methodology may be performed without the use of a computer.  The claims of the instant application are not directed to such an improvement in computers as tools, but to an independently abstract idea that use computers as a tool.  Therefore, 101 Rejections are hereby sustained.

Claim Rejections - 35 USC § 103
Applicant’s arguments have been carefully and respectfully considered but they are moot in view of new grounds of rejections as necessitated by the amendments.



	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969. The examiner can normally be reached Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL PEREZ-ARROYO/Examiner, Art Unit 2169